Citation Nr: 0904884	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-41 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary bypass 
surgery, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1965 to November 1968.  He served in Vietnam 
and was awarded the Purple Heart Medal, among other 
decorations.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the Veteran's claims of 
entitlement to service connection for heart disease (claimed 
as congestive heart failure) and coronary bypass surgery.  

In August 2008 the Veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge in 
San Antonio, Texas.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.



Reasons for remand

The Veteran seeks entitlement to service connection for heart 
disease and for "coronary bypass surgery".  The evidence of 
record contains a current diagnosis of heart disease; 
coronary bypass surgery was performed in 1989 and 2000. 

Although two issues have been developed for appellate 
purposes, it is unclear what is meant by "coronary bypass 
surgery", insofar as surgery is itself not a disability.  
Service connection may, however, be granted for residuals of 
coronary bypass surgery if any such residual disabilities 
exist.  At this juncture, it is unclear what the claimed 
residuals are.  

The record is absent a nexus statement concerning whether the 
Veteran's heart disease was either caused by or aggravated by 
his active duty military service or his service-connected 
PTSD.  An examination should be scheduled for this purpose.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for an cardiology 
examination of the Veteran.  The examiner 
should provide a diagnosis or diagnoses, 
and should comment as to whether there 
are any disabilities resulting from the 
bypass surgery.  The examiner should 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that the Veteran's heart disease 
is caused, or aggravated, by his active 
duty or his service-connected PTSD.  
If diagnostic testing is by the examiner 
deemed to be necessary, such should be 
accomplished.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claims of entitlement to 
service connection for heart disease and 
coronary bypass surgery residuals on both 
a direct and a secondary basis.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

